United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-1642
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Arkansas.
                                          *
Sergio Hernandez-Arellano,                * [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                            Submitted: August 28, 2001
                                Filed: August 31, 2001
                                    ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                              ___________

PER CURIAM.

      After he was sentenced upon his conviction of illegal reentry following
deportation for an aggravated felony, Sergio Hernandez-Arellano filed his notice of
appeal twenty-one days after judgment was entered in the district court.1 Although
Hernandez-Arellano’s notice of appeal is untimely, see Fed. R. App. P. 4(b)(1)(A)(i),
we remand the case to the district court to determine whether the time for filing a notice
of appeal should be extended under Federal Rule of Appellate Procedure 4(b)(4). See


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
United States v. Austin, 217 F.3d 595, 597 (8th Cir. 2000); United States v. Petty, 82
F.3d 809, 810 (8th Cir. 1996) (per curiam).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-